Citation Nr: 1519322	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  07-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for an acquired psychiatric disorder rated as 10 percent disabling prior to October 26, 2011, and as 50 percent disabling thereafter.

2.  Entitlement to an increased rating for obstructive sleep apnea, currently rated as 50 percent disabling.

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine ("low back disability"), currently rated as 40 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome status post medial meniscectomy ("left knee disability"), exclusive of a period of an assigned temporary total rating from May 19, 2003 to June 30, 2003.

5.  Entitlement to an increased rating for sinusitis, currently rated as 10 percent disabling.

6.  Entitlement to a compensable disability rating for folliculitis of the scalp.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck condition.

8.  Entitlement to service connection for a neck condition.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle condition.

10.  Entitlement to service connection for a bilateral ankle condition.

11. Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

12.  Entitlement to service connection for tooth decay and discoloration.

13.  Entitlement to service connection for neuropathy of the lower extremities, to include as secondary to the service-connected low back disability.

14.  Entitlement to service connection for a hair loss condition, to include as secondary to the service-connected folliculitis of the scalp.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 25, 2011.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983 and from July 1983 to November 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio; Columbia, South Carolina, and Houston, Texas Department of Veterans Affairs (VA) Regional Offices (RO).  The case was originally certified to the Board by the Buffalo, New York RO.  Jurisdiction has subsequently transferred back to the Cleveland, Ohio RO.

In his June 2007 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, in May 2012, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

In September 2012, the Board remanded this case for additional development, to include obtaining Social Security Administration (SSA) records and providing the Veteran with additional VA examination on the issues of entitlement to service connection for erectile dysfunction and tinnitus.  There has been substantial compliance with the actions requested in the Board's Remand and the case has returned to the Board for appellate consideration.

In an August 2014 rating decision, the RO granted entitlement to service connection for tinnitus and granted entitlement to a TDIU from April 25, 2011.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issue of tinnitus, so it is no longer before the Board.  However, as the grant of a TDIU from April 25, 2011, did not represent a total grant of benefits sought on appeal, the claim for a TDIU prior to April 25, 2011, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized accordingly.

In December 2014, prior to recertification of the case to the Board, VA received a statement from the Veteran's appointed representative notifying VA of the intention to withdraw his representation.  Thereafter, in a signed statement, date stamped as having been received by the RO in February 2015, the Veteran indicated that he wished to represent himself.  Based on the statement provided, the Board concludes that the Veteran wishes to proceed with his appeal as a pro se claimant.

Subsequent to re-certification of the appeal to the Board, additional evidence was associated with the record.  Specifically, the Veteran submitted additional treatment records and statements in support of his claim directly to the Board.  This evidence is not pertinent to the issues decided herein.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).  Although the evidence is pertinent to the issues of increased ratings for an acquired psychiatric disorder, degenerative disc disease of the lumbar spine, and folliculitis of the scalp, as those issues are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received evidence in the readjudication of the Veteran's claim.  38 C.F.R. § 20.1304(c) (2014).

In correspondence received by the RO in July 2006, the Veteran raised the issues of entitlement to service connection for restless leg syndrome, entitlement to service connection for a chronic respiratory disorder, entitlement to service connection for hearing loss, entitlement to service connection for Peyronie's disease, and entitlement to an increased rating for a right knee disability.  The RO acknowledged these new claims in a letter dated in August 2006; however, there is no indication from the record that these claims were thereafter adjudicated.  Accordingly, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for an acquired psychiatric disorder, entitlement to an increased rating for degenerative disc disease of the lumbar spine, entitlement to a compensable rating for folliculitis of the scalp, entitlement to service connection for a neck condition, entitlement to service connection for a bilateral ankle condition, entitlement to service connection for tooth decay and discoloration, and entitlement to service connection for neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea is manifested by sleep problems with the use of a medically prescribed CPAP machine, but it has not resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale, and it has not required a tracheostomy.

2.  The Veteran's left knee patellofemoral syndrome status post medial meniscectomy is manifested by limited range of motion, at worst, from zero degrees extension to 98 degrees flexion; subjective complaints of tenderness, stiffness, swelling, snapping, popping, and locking; and objective evidence of pain, crepitus, and effusion that most nearly approximates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; without objective evidence of instability or subluxation, ankylosis, impairment of the tibia and fibula, genu recurvatum, or x-ray evidence of arthritis.

3.  The Veteran's sinusitis is manifested by, at most, four non-incapacitating episodes per year; it is not manifested by prolonged antibiotic treatment, incapacitating episodes, radical surgery with chronic osteomyelitis, or near-constant sinusitis after repeated surgeries.

4.  In a March 2001 rating decision, the RO denied entitlement to service connection for a neck condition and a bilateral ankle condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

5.  Additional evidence received since the RO's March 2001 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a neck condition and a bilateral ankle condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck condition and a bilateral ankle condition.

6.  The evidence is in relative equipoise as to whether the Veteran's erectile dysfunction is causally related to a service-connected disability.

7.  The Veteran does not have a current hair loss disability that is related to his military service, to include as secondary to his service-connected folliculitis of the scalp.

8.  In February 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a TDIU prior to April 25, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.97, Diagnostic Code 6847 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for left knee patellofemoral syndrome status post medial meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).

3.  The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6513 (2014).

4.  The September March 2001 rating decision is final as to the claim of entitlement to service connection for a neck condition and a bilateral ankle condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

5.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a neck condition.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a bilateral ankle condition.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).

8.  The criteria for establishing entitlement to service connection for a hair loss condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

9.  The criteria for withdrawal of the appeal of entitlement to a TDIU prior to April 25, 2011 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2014).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In the present case, the Veteran has withdrawn, in writing, the issue of entitlement to a TDIU prior to April 25, 2011.  Specifically, in a signed statement, date stamped as having been received by the RO in February 2015, the Veteran indicated that he is not appealing the issue of individual employability.  Because the Veteran has withdrawn that issue on appeal, there is effectively no longer any remaining allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  

II. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to grant entitlement to service connection for erectile dysfunction and to reopen the claim of entitlement to service connection for a neck condition and a bilateral ankle condition is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the issue of an increased rating for a left knee disability arises from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Regarding the service connection claim, a September 2004 letter, sent prior to the initial unfavorable decision issue in October 2005, advised the Veteran of the evidence and information necessary to substantiate his claim of entitlement to service connection for a hair loss condition, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Regarding the claim of entitlement to an increased rating for a left knee disability, the issue arises from the initial award of service connection.  A March 2003 letter, sent prior to the initial unfavorable decision denying service connection in December 2003, advised the Veteran of the evidence and information necessary to substantiate his claim of entitlement to service connection for a left knee condition, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Finally, regarding the claims of entitlement to an increased rating for sleep apnea and sinusitis, letters sent to the Veteran in March 2003 and September 2004 advised him of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.

The Board notes that the aforementioned letters did not provide the Veteran with information as to how VA assigns disability ratings or effective dates.  That error in notice is harmless error in this case because it has not resulted in prejudice to the Veteran.  See generally Shinseki v. Sanders, 129 S.Ct. 1629 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).

As to notice of how VA assigns effective dates, the Board herein denies the appeal as to service connection for a hair loss condition; thus, no effective date will be assigned with respect to this claimed condition.  Additionally, the Board herein denies the appeal with respect to higher evaluations for sleep apnea and sinusitis so another effective date determination is not made.  Moreover, the RO provided general notice as to how effective dates are assigned in August 2006 and November 2006 letters, albeit in connection with claims of entitlement to service connection for different disabilities.  

As to notice of how VA assigns disability ratings, VA provided the Veteran general notice of how disability ratings are assigned, as well as the specific rating criteria for sleep apnea and sinusitis in the May 2007 statement of the case.  Moreover, as the Board is denying the appeal as to service connection for a hair loss condition and as to increased ratings for sleep apnea and sinusitis, no disability rating will be assigned.   

Given these facts, the Board concludes that the Veteran has not been prejudiced by any lack of notice with regard to how VA assigns effective dates and disability ratings.  Moreover, the record shows that, until recently, the Veteran was represented throughout the adjudication of the claims.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Significantly, neither the Veteran nor his representative alleged any notice deficiency during the lengthy adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Finally, the Board notes that the Veteran has been an active participant in the adjudication of his claim and has consistently provided VA with evidence in his possession.  Thus, if there were any additional evidence available, it is reasonable to assume that the Veteran would have provided it to the Board or informed the Board of its existence.  Accordingly, the Board finds that there is no reason to add the delay that would result by remanding this matter for the RO to provide the Veteran with additional notice and readjudicate the issues.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's lay statements.  Additionally, pursuant to the Board's September 2012 remand, the Veteran's SSA records were associated with the claims file.  The Veteran has not identified any outstanding evidence, to include any other medical records relevant to the issues herein decided, which could be obtained to substantiate his appeal.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran underwent VA examinations to evaluate his claimed hair loss condition in October 2005 and October 2011.  These examinations involved a review of the Veteran's claims file and a thorough examination of the Veteran.  The Board finds that these opinions are adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran was afforded VA examinations to assess the nature and severity of his sleep apnea in June 2005 and October 2011; his sinusitis in October 2005 and October 2011; and his left knee disability in September 2003, November 2004, and October 2011.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Only if the record is inadequate or if there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  As a result, although the Board notes the passage of time since the Veteran's last examinations, the Board finds that additional development by way of another examination would be redundant and unnecessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

A. Obstructive Sleep Apnea

The Veteran contends that a rating in excess of 50 percent is warranted for his service-connected obstructive sleep apnea.

The Veteran's sleep apnea is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under Diagnostic Code 6847, a 50 percent disability rating will be assigned when sleep apnea requires use of breathing assistance device such as CPAP machine.  The next higher 100 percent disability rating is assignable when sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when it requires tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6487.

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 50 percent for the Veteran's service-connected sleep apnea.  Treatment records and examination reports show that the Veteran's sleep apnea has been manifested by snoring and daytime hypersomnolence and that the Veteran requires the use of a CPAP machine.  

A January 2004 VA treatment record shows that the Veteran reported significantly improved sleep with the use of his CPAP machine.  He reported feeling more alert and able to concentrate during the daytime.  The Veteran also reported a recent increase in snoring.  During a June 2005 VA mental health examination report, the Veteran reported that he sleeps well with his CPAP machine.  On VA examination in December 2011, the Veteran reported that his sleep apnea sometimes causes daytime fatigue and that "he feels he almost can fall asleep during the day."  The examiner indicated that the Veteran's sleep apnea was stable and had no functional effects.  A February 2012 VA treatment note shows that the Veteran reported snoring, restlessness, and daytime somnolence.  Thereafter, in March 2012, the Veteran underwent a sleep study for CPAP titration.  During an August 2012 VA treatment session, the Veteran reported that his CPAP was working well.  

This evidence shows the Veteran has required CPAP for his sleep apnea.  However, there is no evidence that the Veteran's service-connected sleep apnea has caused chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that it has required a tracheostomy.  To the contrary, the Veteran has consistently reported good results with his CPAP and multiple VA treatment providers and examiners have indicated that the Veteran's sleep apnea is stable.  Accordingly, an evaluation in excess of 50 percent is not warranted for the Veteran's service-connected sleep apnea under Diagnostic Code 6847.

In addition, no higher or alternative ratings under different Diagnostic Codes can be applied.  The Board notes that there are other Diagnostic Codes relating to the respiratory system, specifically Diagnostic Codes 6502 to 6846.  38 C.F.R. § 4.97.  In this case, the Board finds that the Veteran's sleep apnea disability and related symptoms most closely approximate that for Diagnostic Code 6847, that is, for sleep apnea syndrome.  As such, application of one of the other Diagnostic Codes for the respiratory system is not warranted.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an increased rating in excess of 50 percent for the Veteran's service-connected sleep apnea.  As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.

B. Left Knee Disability

By way of background, the RO granted service connection for a left knee disability in March 2005 rating decision and assigned a rating of 10 percent, effective January 28, 2003, which is the date the Veteran's claim was received by VA.  Thereafter, the Veteran submitted new and material evidence regarding his left knee disability within a year of the March 2005 rating decision.  The Veteran's 10 percent rating was continued in an October 2005 rating decision, and the Veteran filed a notice of disagreement in July 2006.

As a preliminary matter, the Board finds that although the Veteran did not express disagreement with the March 2005 rating decision granting entitlement to service connection, new and material evidence regarding the claimed disability was received within one year of the March 2005 determination, and thus, that rating decision did not become final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2014).  The Board finds therefore that the present claim is for an initial rating in excess of 10 percent.

The Veteran's service connected left knee disability is currently evaluated as 10 percent disabling under Diagnostic Code 5259, exclusive of a period of an assigned temporary total rating from May 19, 2003 to June 30, 2003.  The Veteran contends that a higher initial disability rating for his left knee disability is warranted.  As discussed below, the Board agrees that a 20 percent disability rating is warranted for the entire appeal period.
 
Turning to the evidence of record, a March 2003 MRI of the left knee revealed a small inferior meniscal tear of the posterior body-horn junction of the medial meniscus, a small joint effusion, and mild interstitial and synovial sheath edema of the anterior cruciate ligament, but no ligamentous attenuation, laxity, or discontinuity.  In May 2003, the Veteran underwent left knee arthroscopic surgery for a meniscal tear.  

The Veteran underwent a VA examination in September 2003.  The Veteran reported snapping and popping in his left knee and that he has to wear a brace to help align the kneecap.  The Veteran reported that since his arthroscopic meniscectomy in May 2003, his symptoms had improved though he continues to have pain when climbing stairs.  On examination, the Veteran's left knee was without bony tenderness, deformity, discoloration, or soft tissues swelling.  The Veteran had full range of motion and x-rays were normal. 

A November 2003 VA treatment record shows that the left knee was without effusion and there was no significant tenderness to palpation.  The Veteran was able to bear full weight on the knee and there was no evidence of instability.

The Veteran underwent a VA examination in November 2004.  The Veteran reported that he wears a knee brace and that his patella snaps and pops.  The Veteran also reported that occasionally, his left knee will swell and that he ices it daily.  The Veteran indicated that he can walk down steps, but that walking up stairs is difficult.  On range of motion testing, the examiner noted left knee flexion of 98 degrees, with pain at 116 degrees, and normal left knee extension.  There was tenderness over the patella and medial and lateral joint space.  The examiner noted no evidence of crepitus and a normal gait with no limp.  An X-ray of the left knee was normal.

In a June 2006 statement, the Veteran reported that his "left knee continues to bother me with severe pain despite taking naproxen and icing it down numerous times daily."  The Veteran also indicated that a VA physician "found that both my knees grated when he examined them, and my left knee had Arthritis present."

An October 2006 private treatment note shows that the Veteran reported that his knee pain was well controlled.  On examination, the Veteran had "some crepitance with flexion and extension of the knees."  A December 2006 VA treatment record shows that the Veteran complained of pain in his left knee.  On examination, the Veteran had crepitus in both knees.

The Veteran was afforded a VA examination in October 2011.  The Veteran reported pain and stiffness in his left knee, but no deformity, giving way, instability, weakness, incoordination, locking episodes, effusions, inflammation, or flare-ups.  On examination, there was crepitus and guarding of movement, but no clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or other knee abnormalities.  Range of motion testing revealed left knee flexion to 110 degrees, with objective evidence of pain on motion, and normal left knee extension.  There were no additional limitations following repetitive motion and no evidence of ankylosis.  An X-ray of the left knee was normal.  The Veteran was diagnosed with patella femoral syndrome.  The examiner indicated that decreased mobility and pain from the Veteran's left knee disability would have significant effects on the Veteran's occupational functioning and mild to moderate effects on the Veteran's usual daily activities.

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the evidence is in equipoise on the question of whether manifestations of the Veteran's left knee disability more closely approximates dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion so that the criteria for the 20 percent rating under DC 5258 are met.  

The Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under DC 5259 for symptomatic removal of the semilunar cartilage; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Veteran's left knee disability has been manifested by frequent symptoms of joint pain, effusion, and swelling bilaterally, with evidence of clicking, popping, crepitus, and limited and painful range of motion, which the Board finds more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5258 for the entire rating period.  See March MRI Report (noting meniscal tear of the posterior body-horn junction of the medial meniscus, and a small joint effusion); November 2004 VA Examination Report (noting the Veteran's report of snapping, popping, and swelling, with objective evidence of painful and limited motion); October and December 2006 Treatment Records (noting crepitus); October 2011 VA Examination Report (noting crepitus, guarding, and painful and limited motion).  Moreover, the October 2011 VA examiner found that the Veteran's left knee disability had significant effects on his occupational functioning due to pain and limitation of motion.

The above evidence, including the Veteran's competent lay statements, reflects that limitation of motion and functional impairment due to pain cause the Veteran reduced ability to use his left knee.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Veteran's left knee disability more closely approximates dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion so that the criteria for the 20 percent rating under DC 5258 are met.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether entitlement to a higher evaluation is warranted under any other applicable DC.  An evaluation in excess of 20 percent is not warranted under Diagnostic Codes 5256, 5257, 5262, or 5263 because there is no evidence of ankylosis of the knee; recurrent subluxation or lateral instability; impairment of the tibia or fibula, or genu recurvatum.

With regard to Diagnostic Codes 5010, 5260 and 5261, which rate limitation of motion, the Veteran in this case may not be assigned separate ratings for under both DC 5010 (painful limitation of motion), DC 5260 (limitation of flexion), or DC 5261 (limitation of extension), and DC 5258 (frequent episodes of "locking," pain, and effusion into the joint) as a separate rating under DC 5258 would constitute pyramiding with DC 5010-5003, DC 5260, or DC 5261.  The right knee disability has been manifested by joint swelling, crepitus, painful motion, and effusion.  The diagnostic codes overlap in ratings based on pain and swelling as forms of limitation of motion; therefore, assigning separate ratings under both DC 5010-5003, DC 5260, or DC 5261, and DC 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

Moreover, even acknowledging that the Veteran's pain may at times result in additional functional loss than that objectively demonstrated, and even when such functional limitations are considered, the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for limitation of motion.  In this regard, given the objective findings of limitation of flexion of the left knee to, at worst 98 degrees with pain, the preponderance of the evidence is against a finding that the Veteran's left knee disability results in disability comparable to limitation of left knee flexion to 15 degrees, the criterion for the maximum 30 percent evaluation under DC 5260, even considering pain and other functional limitations.  Additionally, at all times during the appeal period, the Veteran had normal left knee extension.  For these reasons, the Board finds that a higher or separate rating under DC 5010-5003, DC 5260, or DC 5261 is not possible.

As noted above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The grant of a 20 percent rating under DC 5258 for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion contemplates the entirety of the Veteran's symptoms, including the Veteran's subjective reports of pain, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran has had full extension and noncompensable limitation of flexion, even on repetition.  See 38 C.F.R. 4.40 (2014).

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 20 percent disability rating for the left knee during the entire appeal period.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.  

C. Sinusitis

The Veteran's sinusitis is rated as 10 percent disabling under Diagnostic Code 6513.  38 C.F.R. § 4.97.   

A 10 percent rating for chronic maxillary sinusitis is shown with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The regulation defines an incapacitating episode is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The next highest rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

The next and highest schedular rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran contends that his symptoms entitle him to a higher rating.  After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for service-connected sinusitis for the entire appeal period.

The Veteran was afforded a VA examination in October 2005.  The Veteran reported that since moving three years ago, he has had increased congestion and pain.  He reported that he now requires allergy medication every day and that he now uses nasal spray daily.  The Veteran reported severe sneezing.  The Veteran also reported that he is controlled on his medications and has only required antibiotic treatments once per year in the past three years for episodes that were non-incapacitating.  

The Veteran was afforded a VA examination in October 2011.  The Veteran reported having an episode of sinusitis in the fall of 2010 and the spring of 2011.  The Veteran reported that he has an episode of sinusitis about four times per year, where he feels pressure in his face and has eye pain that feels like dryness.  

A February 2012 SSA examination notes that the Veteran has chronic sinusitis, which is associated with the season as well as pollen, but not smoke.  The examiner noted that the Veteran gets relief with medications and that the disability is currently under control.  The examiner indicated that the Veteran has not had to go to the ER for this problem.

During an August 2012 VA physical examination to transfer care to a new VAMC, the Veteran reported that he takes nasal spray for his chronic sinusitis.  The Veteran reported no stuffiness, no discharge, and no nosebleeds.  On examination, the nasal passages were intact, with no erythema or drainage.   

The Board has also reviewed the Veteran's VA and private treatment records, which show occasional complaints of nasal congestion and sinus pain.  In September 2004, the Veteran was placed on antibiotics.  Since then, treatment records show treatment with nasal spray and Allegra D.  

After a review of the evidence, the Board finds that the Veteran's sinusitis most closely approximates the criteria for the currently assigned 10 percent disability rating under DC 6513, and that a higher rating is not warranted.  The Veteran's main complaints were of pain and tenderness of the affected sinus; treatment records also show complaints of recurrent congestion and sneezing.  There is no evidence of any incapacitating episodes.  In addition, there is no evidence of more than six non-incapacitating episodes characterized by headaches and purulent discharge or crusting, as required for a higher, 30 percent, rating.  Significantly, the Veteran reported one non-incapacitating episode per year during the October 2005 VA examination and four non-incapacitating episodes per year during the October 2011 VA examination.  Treatment records show, at most, one to two non-incapacitating episodes per year.  

The evidence also reflects that there was no rhinitis with significant obstruction or polyps warranting a higher or separate rating under Diagnostic Code 6522.  A May 2005 X-ray of the sinuses associated with the Veteran's private treatment records shows well-developed and intact sinuses with no abnormal soft tissue densities, and treatment records do not show polyps or nasal obstruction.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected chronic sinusitis.  The benefit-of-the-doubt doctrine is therefore not for application and the claim for an increased rating for sinusitis must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

D. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's sleep apnea, sinusitis, and left knee disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which the Veteran's disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his disabilities.  In fact, as discussed above, the symptomatology of the Veteran's sleep apnea centers on his complaints of daytime hypersomnolence and snoring; the symptomatology of the Veteran's sinusitis centers on his complaints of sinus pain and nasal stuffiness; and the symptomatology of the Veteran's left knee disability centers on his complaints of pain and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Finally, the Veteran is already in receipt of a TDIU such that further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not necessary.

IV. New and Material Evidence

The Veteran's claims of entitlement to service connection for a neck condition and a bilateral ankle condition were previously denied, and the Veteran seeks to reopen those claims.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's claim of entitlement to service connection for a neck condition and a bilateral ankle condition was initially denied in a March 2001 rating decision on the basis that the evidence failed to show that a neck condition and a bilateral ankle condition were incurred in or caused by service.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The March 2001 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran subsequently submitted a request to reopen his claim of entitlement to service connection for a neck condition in January 2003.  The RO denied the Veteran's claim in a July 2003 rating decision on the basis that no new and material evidence had been received.  Thereafter, in September 2003, the Veteran underwent a VA examination of the cervical spine, the report of which was associated with the claims file.  This examination report constitutes new and material evidence submitted within one year of the July 2003 rating decision.  As such, the Board finds that the July 2003 rating decision did not become final.  38 C.F.R. § 3.156(b).  The most recent final denial as to both issues is therefore the March 2001 rating decision.

Relevant evidence of record at the time of the RO's last final rating decision in March 2001 included the Veteran's service treatment records, which note treatment for a right ankle injury, a left ankle sprain, and neck strain.  Based on this evidence, the RO concluded that the Veteran did not have a chronically disabling neck condition or bilateral ankle condition that was either incurred in or aggravated by military service and denied the Veteran's claim for entitlement to service connection.

The Veteran sought to reopen his claims of entitlement to service connection for a bilateral ankle condition and a neck condition in April 2004 and September 2004, respectively.  Relevant additional evidence received since the RO's March 2001 rating decision includes VA and private treatment records showing additional neck and bilateral ankle treatment and diagnoses and the Veteran's lay statements regarding his neck and bilateral ankle condition and continuity of symptoms since service.

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran had neck and bilateral ankle disabilities immediately after service that continued to the present day, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was that the Veteran did not have chronic neck and bilateral ankle conditions that were the result of service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for neck and bilateral ankle conditions and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Moreover, when viewed as a whole, the evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's claimed conditions.  Accordingly, the claim of entitlement to service connection for a neck condition and a bilateral ankle condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.

V. Service Connection

The Veteran seeks service connection for erectile dysfunction and a hair loss condition.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Erectile Dysfunction

The Veteran contends that erectile dysfunction is due to medications he takes for his service-connected low back disability and depression.  

The Veteran was afforded a VA examination in October 2005.  The Veteran reported that his erectile dysfunction started five years prior when he was prescribed medication for depression.  The examiner diagnosed the Veteran with erectile dysfunction and opined that "[t]here is no medical, scientific, or research evidence that supports the contention that psychotropic medications cause permanent erectile dysfunction."  

In September 2012, the Board remanded the case, in pertinent part, to obtain a medical opinion regarding the relationship between the Veteran's erectile dysfunction and all medication used by the Veteran.  

The Veteran was afforded another VA examination in September 2013.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's diagnosed erectile dysfunction "is multifactorial and most likely caused by or a result of the aggregate of numerous medical conditions to include age, history of tobacco use, obesity, hypothyroidism, Peyronie's Disease, sleep apnea, hypertension, hyperlipidemia, lumbar degenerative disc disease of L4-5 and L5-S1, chronic pain, depression, anxiety, and the use of numerous prescription medications whose adverse drug effect is erectile dysfunction thus making it less likely than not (less than 50/50 probability) that it is caused by or the result of prescription medication use alone and the other etiologies more than 50% of the probability."  The examiner also indicated that "given the multifactorial nature of the condition, it is not possible to separate out the veteran's service connected conditions when evaluated either singly or in aggregate and state that any of them have contributed to greater than 50% of the condition."  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for erectile dysfunction as secondary to a service-connected disability.

As an initial matter, the record shows a diagnosis of erectile dysfunction.  See, e.g., 
September 2013 VA Examination Report.  Thus, there is evidence of a current disability.  Additionally, the Board notes that the Veteran is service connected for, inter alia, sleep apnea, lumbar degenerative disc disease, and an acquired psychiatric disorder, to include depression.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and a service-connected disability has been shown.  

In this regard, there is evidence that the Veteran's erectile dysfunction may be related to non-service connected factors, such as age, history of tobacco use, obesity, hypothyroidism, Peyronie's Disease, hypertension, and hyperlipidemia.  However, there is also evidence that the Veteran's erectile dysfunction may be related to his service-connected sleep apnea, lumbar degenerative disc disease, depression, and the medications he takes for those conditions.  Moreover, the September 2013 VA examiner indicated that it is not possible to separate out the effects of the Veteran's non-service connected conditions from his service-connected conditions as to the etiology of the Veteran's erectile dysfunction.  The Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to service-connected condition.

In light of the discussion above, while the evidence is somewhat equivocal, it has nonetheless placed the record in relative equipoise.  As such, the Board resolves the any doubt in the Veteran's favor and finds that the requirements for secondary service connection for erectile dysfunction are met.  Service connection for erectile dysfunction is therefore warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Hair Loss Condition

The Veteran contends that he suffers from a hair loss condition that is caused by his service-connected folliculitis of the scalp.  

Service treatment records show a diagnosis of partial alopecia during a September 1989 aviation examination.  Thereafter, service treatment records, to include the Veteran's June 2000 retirement examination and associated report of medical history, are silent for complaints of or treatment for alopecia.  

Post service treatment records do not reveal a diagnosis of a hair loss disability.

The Veteran was afforded a VA examination in October 2005.  The examiner noted that "obvious hair loss has occurred in the usual male pattern baldness of a receding hairline and some baldness of the crown with continued hair growth."  The examiner indicated that there was no scarring alopecia apparent and that baldness does not seem to have occurred where eruption of folliculitis occurred in the past.  The examiner noted that folliculitis can cause baldness in severe cases, but that the Veteran's folliculitis seems to have been well controlled for many years.  The examiner also indicated that the areas of baldness seem to be compatible with normal male pattern baldness.  The examiner therefore opined that the Veteran's hair loss was less likely than not secondary to his folliculitis.

During an October 2011 examination, a VA examiner indicated that the Veteran did not have active folliculitis of the scalp.  The examiner also indicated that because of the symmetrical shape of the Veteran's baldness, which is characteristic of male pattern baldness, and because there was no scarring, the Veteran's hair loss was not caused by folliculitis.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, although the Veteran apparently had one episode of alopecia in service, there is no lay or medical evidence of a current alopecia disorder since service separation or chronic residuals thereof.

However, even accepting that the Veteran's male pattern baldness is a current disability, there is no competent opinion linking current male pattern baldness to the Veteran's folliculitis.  In this regard, both the October 2005 examiner and the October 2011 examiners indicated that because of a lack of scarring and the pattern of the Veteran's hair loss, the Veteran's baldness was not caused by folliculitis.  Furthermore, the Veteran is not competent to establish a connection between his alopecia and his folliculitis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such a question of causality is a complex medical issue, requiring medical expertise, as opposed to an immediately observable relationship of cause and effect.  As there is no evidence that the Veteran's alopecia is connected to his folliculitis, service connection on a secondary basis is not warranted.  Moreover, the evidence does not establish that the Veteran's current male pattern baldness is otherwise related to service, to include the single instance of alopecia in service.  

In light of the foregoing, the Board must conclude that service connection for a hair loss condition is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).   


ORDER

Entitlement to an increased rating in excess of 50 percent for obstructive sleep apnea is denied.

Entitlement to an initial rating of 20 percent, but no higher, for left knee patellofemoral syndrome status post medial meniscectomy is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to an increased rating in excess of 10 percent for sinusitis is denied.

New and material evidence having been received, the claim of entitlement to service connection for a neck condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle condition is reopened.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for a hair loss condition is denied.

The issue of entitlement to a TDIU prior to April 25, 2011, is dismissed.


REMAND

Unfortunately, while the Board sincerely regrets the additional delay, additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

I. Outstanding Treatment Records

Remand is required to obtain outstanding treatment records.  In this regard, in March 2003, the Veteran submitted authorization for VA to obtain treatment records from the Jacksonville Naval Hospital detailing treatment for back pain from December 2000 to December 2001.  The RO made one request for the records in March 2003; however, there is no indication that the records were received.  Additionally, in an April 2004 statement, the Veteran indicated that he received treatment for his tooth condition at the Jacksonville Naval Hospital in 2001.  There is also no indication that the RO attempted to request those records.

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(1).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until the records are obtained unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  The Veteran shall be notified if this circumstance arises.  38 C.F.R. § 3.159(e)(1).  Here, there is no indication from the record that the RO made any further efforts to obtain these treatment records, which may be pertinent to the issues of entitlement to service connection for tooth decay and discoloration, entitlement to service connection for a neck condition, and entitlement to service connection for neuropathy.  On remand, complete records from Jacksonville Naval Hospital should be obtained.  

The record also suggests that there may be outstanding private treatment records that are relevant to the Veteran's claim of entitlement to an increased rating for an acquired psychiatric disorder.  Specifically, in October 2006, the Veteran submitted authorization for the RO to obtain treatment records from Dr. P.D. detailing treatment for depression and bipolar disorder.  In November 2006, the RO requested the records, but there is no indication from the claims file that any such records were obtained.  There is also no indication that the RO made a second attempt to obtain the records or that it informed the Veteran that VA's attempts to obtain these records were unsuccessful, in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  As the Veteran identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

II. Service Connection Claims

The Veteran contends that his current bilateral ankle condition is due to ankle injuries in service.  Additionally, the Veteran contends that his current neck condition had its onset in service when he slipped on ice and injured his back and neck.

Service treatment records show treatment for a right ankle sprain in October 1981 and a right ankle soft tissue injury in September 1984.  Service treatment records also show treatment for a left ankle sprain in February 1985.  Regarding the Veteran's neck condition, service treatment records show treatment for neck strain in December 1988, August 1991, and September 1996.  A July 2000 service treatment record shows treatment for persistent upper arm pains and an assessment of "possible unresolved CNS spinal path." 

Post service, an October 2001 VA treatment record shows that the Veteran reported that his ankles "give out on him sometimes due to weakness."  An October 2002 VA treatment record shows a diagnosis of cervical spine foraminal stenosis.  In a December 2002 letter, the Veteran's private physician indicated that the Veteran was being treated for "an insidious onset of pain" related to his cervical spine, which "he has had intermittently for years."  The physician diagnosed the Veteran with cervical disc disorder.  Thereafter, VA and private treatment records show complaints of and treatment for bilateral ankle pain and neck pain.  A March 2011 X-ray of the left ankle revealed remote avulsion injury of the lateral malleolus.  

In an October 2004 statement, the Veteran indicated that he experienced frequent neck pain in service and after service.  In a December 2004 statement, the Veteran reported that ever since his ankle injuries in service, his ankles continued to hurt and that they would often go out and act as "trick" joints.  

The Veteran was afforded a VA examination in October 2011.  The Veteran reported that since his ankle injuries in service, his ankles are "always sensitive" and when standing in one place, it "feels like ankles are bowing out and they are painful inside."  The Veteran reported that it feels like his ankles are unstable and buckling, especially on uneven surfaces.  X-rays showed mild degenerative changes of the left ankle and a small calcaneal spur of the right ankle.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's bilateral ankle condition was less likely than not due to his in-service ankle injuries because the Veteran "did not have a continuation of care for his ankles found after these injuries" and because "there is [sic] no complaints of ankle symptoms in the notes from his medical providers after these injuries occurred."  Similarly, the examiner opined that the Veteran's neck condition was less likely as not caused by or the result of neck strain in service because "[t]here is no continuation of care for the neck after service."

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the October 2011 VA examiner based her negative nexus opinions exclusively on a lack of evidence of continuing treatment for a bilateral ankle condition and a neck condition without considering the Veteran's lay statements alleging symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  
Moreover, the examiner's observation that the Veteran did not complain of ankle or neck symptoms is contrary to the evidence of record, which shows that the Veteran reported cervical spine symptoms in December 1988, August 1991, September 1996, and July 2000 and ankle weakness in October 2001, and thereafter continued to complain of bilateral ankle pain and weakness and neck pain to both private and VA treatment providers.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the foregoing, the Board finds that the October 2011 opinion is inadequate because the examiner does not appear to have considered all relevant facts, including competent lay evidence of continuous symptoms and medical evidence of treatment for a bilateral ankle condition and a neck condition during and immediately after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  Accordingly, a VA addendum opinion is needed before the Board may make an informed decision concerning this claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim of entitlement to service connection for neuropathy of the lower extremities, remand is also required for a VA examination.  A review of the Veteran's service treatment records shows that he received treatment for sciatica in February 1991.  A May 1992 service treatment record shows that the Veteran reported weakness in his right leg.  An October 2000 service treatment record shows that the Veteran reported numbness in his feet.  

Multiple opinions as to whether the Veteran's neuropathy is secondary to his low back condition have been obtained.  A September 2003 examiner diagnosed the Veteran with lower extremity sensory motor polyneuropathy and opined that the Veteran's polyneuropathy is not related to his low back condition.  The examiner indicated that "[e]tiologies for the Veteran's polyneuropathy include metabolic problems such as diabetes mellitus, toxic exposures to occupational toxins and/or alcohol all require further elucidation."  An October 2005 VA examiner opined that "[t]he stocking formation of his numbness is not common for lower back radiculopathy and the pathology as per MRI does not account for his symptoms as corroborated by his physicians thus it would be less likely than not secondary to his low back condition."  An October 2011 VA examiner opined that "there is no evidence to show that the symptoms described in his feet and thighs are attributed to his low back."  However, to date, an opinion has not been obtained as to whether the Veteran's current lower extremity neuropathy had its onset in service or is otherwise directly related to service.  Because there is a current diagnosis of lower extremity sensory motor polyneuropathy, as well as evidence that such a disorder may have started in service, the Board finds that the Veteran should be provided a VA examination in order to determine the nature and etiology of his lower extremity neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

III. Increased Rating Claims

The Veteran seeks increased ratings for his service-connected acquired psychiatric disorder, low back disability, and folliculitis of the scalp.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Board notes that the Veteran was last afforded VA examinations to assess the severity of his acquired psychiatric disorder, low back disability, and folliculitis of the scalp in October 2011, over three years ago.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Veteran recently submitted new evidence to the Board suggesting that the his disabilities have worsened since the last VA examination.  Specifically, a July 2014 private treatment record shows that the Veteran has been diagnosed with neoplasm of uncertain behavior of the skin, which appears to be related to a lesion of the scalp described as Nevi.  Additionally, the Veteran submitted a March 2015 x-ray showing a diagnosis of moderate spondylosis of the lumbosacral spine.  Further, in correspondence received by the Board in April 2015, the Veteran asserted that his acquired psychiatric disorder has worsened, and he submitted a letter from his private therapist attesting to his current symptoms.  As worsening symptomatology has been alleged, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected acquired psychiatric disorder, low back disability, and folliculitis of the scalp.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Lastly, because the record indicates that the Veteran has been receiving ongoing private and VA treatment, any updated private and VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's private treatment records from Dr. P.D., as authorized by the Veteran in the October 2006 VA Authorization and Consent to Release Information form, and associate them with the claims file.  If additional authorization is required, contact the Veteran and obtain such authorization prior to attempting to obtain such private treatment records.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2. Attempt to obtain the Veteran's records from Jacksonville Naval Hospital detailing treatment for back pain and a dental disorder from December 2000 to December 2001.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from July 2014 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

4. After all available records have been associated with the claims file, return the claims file, to include a copy of this remand, to the October 2011 VA examiner for an addendum opinion regarding the Veteran's bilateral ankle condition and neck condition.  If the examiner who drafted the October 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's left and/or right ankle conditions had their clinical onset during service or are due to any event or incident of the Veteran's period of active service, to include the documented in-service ankle injuries.  

The examiner should also specifically state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran had arthritis of the left and/or right ankle within one year of his service discharge in November 2000.

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed neck condition, to include cervical disc disorder, had its onset in service or is related to any in-service disease, event, or injury, to include the documented in-service treatment for neck strain and a fall on ice.

The examiner should also specifically state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran had arthritis of the cervical spine within one year of his service discharge in November 2000.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for ankle and neck injuries, post-service private and VA treatment records documents treatment for ankle and neck conditions, and the Veteran's statements regarding ankle and neck pain in service and since discharge.

Each opinion must be fully explained with a complete discussion of the record evidence and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any lower extremity neuropathy disorders.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed lower extremity neuropathy condition, to include, but not limited to, sensory motor polyneuropathy, had its onset in service or is related to any in-service disease, event, or injury.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for lower extremity numbness, pain, and weakness in February 1991, May 1992, February 1995, and October 2000.  

Each opinion must be fully explained with a complete discussion of the record evidence and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment or right and/or left lower extremity radiculopathy as a result of his back disability.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected acquired psychiatric disorder.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is requested to determine all of the symptoms associated with the Veteran's service-connected acquired psychiatric disorder and to comment on their frequency, duration, and severity.  The examiner should also fully describe the effects of the Veteran's acquired psychiatric disorder on his occupational and social functioning and on his daily life.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected folliculitis.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should note (a) the percent of the entire body affected by folliculitis; (b) the percent of the exposed areas of the body affected by folliculitis; (c) whether the Veteran's folliculitis requires the use of systemic therapy, such as corticosteroids or other immunosuppressive drugs and the duration of such therapy in a 12-month period; (d) whether the Veteran's past medications for folliculitis were systemic therapy, such as corticosteroids or other immunosuppressive drugs; and (e) whether, and to what extent, the Veteran has any scarring due to folliculitis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

9. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports and medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

10. Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  If the claims are not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


